DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claims 21 and 33 include the step of:
 tag the candidate locations with location characteristics based on neuro-response data collected from a first player with the sensor while the first player is playing the video game, the location characteristics including at least one of retention, attention, priming, or resonance.
Applicant’s specification discloses as follows:

Conventional systems do not use neuro-response measurements in evaluating spatial and temporal locations for personalized stimulus placement. The techniques and mechanisms of the present invention use neuro-response measurements such as central nervous system, autonomic nervous system, and effector measurements to improve stimulus location selection and stimulus personalization in video games. Some examples of central nervous system measurement mechanisms include Functional Magnetic Resonance Imaging (fMRI), Electroencephalography (EEG), and optical imaging. fMRI measures blood oxygenation in the brain that correlates with increased neural activity. However, current implementations of fMRI have poor temporal resolution of few seconds. EEG measures electrical activity associated with post synaptic currents occurring in the milliseconds range. Subcranial EEG can measure electrical activity with the most accuracy, as the bone and dermal layers weaken transmission of a wide range of frequencies. Nonetheless, surface EEG provides a wealth of electrophysiological information if analyzed properly. Even portable EEG with dry electrodes provides a large amount of neuro-response information. 

[0021] Many types of stimulus material may be placed into video games. In some examples, brand images or personalized messages are introduced into a video game. Text advertisements may be placed onto a prop in a video game scene or audio clips may be added to a music file. In some embodiments, a button to allow a player to purchase an item is provided in a neurologically salient location. Any type of stimulus material may be added to a video game. According to various embodiments, a personalized stimulus material placement system analyzes video games and video game scenes to determine candidate locations for introducing stimulus material. Each candidate location may be tagged with characteristics such as high retention placement, high attention location, good priming characteristics, etc. According to various embodiments, candidate locations are neurologically salient locations. When personalized stimulus is received, one of the candidate locations can be selected for placing the personalized stimulus material. 

[0074] At 615, candidate locations are identified. According to various embodiments, candidate locations may include lulls before areas of significant neuro-response activity. Candidate locations may include locations where a user has high anticipation or is in a state of high awareness. Alternatively, locations where a user is sufficiently primed may be selected for particular messages and placements. In other examples, neuro-response lulls in source material are identified. For example, there may be locations in a particular video game sequence stream that elicit minimal neuro-response measurements. These locations with insignificant neuro-response activity may be selected a potential locations where new stimulus material may be introduced. Locations having little change in relation to neighboring locations may also be selected. In still other examples, locations are manually selected. At 617, personalized messages are received. According to various embodiments, personalization may include personalized messages from a user, a parent, a guardian, etc. For example, a parent may introduce a message to say no to drugs in a video game. Alternatively, a parent may introduce a message to no drink and drive. In particular embodiments, a stimulus placement and personalization system determines neurologically effective locations to place the message. 
the message may be placed where a user will be directing maximum attention. In one example, the message may be shown when a hero is about to enter a room for a final confrontation. At 623, multiple trials are performed with personalized stimulus material introduced in different spatial and temporal locations to assess the impact of introduction at each of the different spatial and temporal locations. 
[0076] For example, introduction of new products at location A on a billboard in a video game scene may lead to more significant neuro-response activity for the billboard in general. Introduction of an image onto a video stream may lead to greater emotional engagement and memory retention. In other embodiments, increased neuro-response activity for introduced material may detract from neuro-response activity for other portions of source material. For examples, a salient image on one part of a billboard may lead to reduced dwell times for other portions of a billboard. According to various embodiments, aggregated neuro-response measurements are identified to determine optimal locations for introduction of stimulus material. 

Applicant specification discloses that according to various embodiments, a personalized stimulus material placement system analyzes video games and video game scenes to determine candidate locations for introducing stimulus material. Each candidate location may be tagged with characteristics such as high retention placement, high attention location, good priming characteristics, etc. 
However, Examiner could not find a support in the specification for tagging candidate locations with location characteristics based on neuro-response data collected from a first player with the sensor while the first player is playing the video game.
Claims 25, 36 recite wherein the sensor is an electrode and the neuro-response data includes electroencephalographic data, the lull in the neuro-response data corresponds to an increase in activity in a first frequency band of the electroencephalographic data and a decrease in activity in a second frequency band of the electroencephalographic data, and the rise in the neuro-response data corresponds to a decrease in activity in the first frequency band and an increase in activity in the second frequency band.
Regarding the lull in the neuro respond data, the specification discloses that candidate locations may include high anticipation or a state of high awareness or neuro-response lulls in a 
The specification, however does not provide support for “wherein the sensor is an electrode and the neuro-response data includes electroencephalographic data, the lull in the neuro-response data corresponds to an increase in activity in a first frequency band of the electroencephalographic data and a decrease in activity in a second frequency band of the electroencephalographic data, and the rise in the neuro-response data corresponds to a decrease in activity in the first frequency band and an increase in activity in the second frequency band”.
	The specification also does not disclose an electroencephalographic data. Examiner also could not find support for the following limitations. 
26.    (New) The system of claim 21, wherein the sensor is a first sensor and the neuro-response data is first neuro-response data, further including a second sensor to obtain second neuro-response data from the first player, the processor to identify the candidate locations based on the first neuro-response data and the second neuro-response data.

27.    (New) The system of claim 26, wherein the processor is to identify the candidate locations when the first neuro-response data and the second neuro-response data indicate inattentiveness.
28.    (New) The system of claim 26, wherein the processor is to identify the candidate locations when the first neuro-response data and the second neuro-response data indicate focus.
31.    (New) The system of claim 21, wherein the sensor is an electrode, the neuro-response data includes electroencephalographic data, and the processor is to identify the candidate locations based on an interaction of a first frequency band of the electroencephalographic data and a second frequency band of the electroencephalographic data.
Claims 36-40 are also rejection because the claims include similar limitation as indicated above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 recites the limitation "the system of claim 21, wherein the interaction".  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 31 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weatherhead (US 2007/0104369 A1) and further in view of Ellis et al. (US 2004/0015608 A1).
Claims 21, 33:
Weatherhead teaches a sensor to obtain neuro-response data (devices such as ECG, EEG etc., eye-tracking system that tracks the location of the user’s gaze) (see [0028], [0064]);

identify candidate locations in the video game (or video) to receive the advertisement or entertainment (one or more subjects while the subjects are viewing a digital media segment or one or more regions in  the digital media segment viewed by the subject) (see [0034]-[0035]);
tag the candidate locations with location characteristics based on neuro-response data collected from a first player with the sensor while watching the content, the location characteristics including at least one of retention, attention, priming, or resonance (eye-tracking data collected after and/or while they are shown (see [0054]) analysis of cognitive activity data yields a metric indicative of the level of engagement experienced by viewer for each portion of the presentation (see [0063], [0065, [0068]-[0070]).
Weatherhead teach that various techniques exist for identifying a specific region or regions that attracts attention from viewers and advertisers use the test stimuli to improve visibility of product placement or to test impact of different media layouts on the emotional response of those viewing them (see [0005]).
Weatherhead failed to explicitly teach select, as a selected location, one of the candidate locations to receive the advertisement or entertainment based on the location characteristics associated with the candidate locations; and cause insertion of the advertisement or entertainment into the selected location for display to a second player playing the video game.
Ellis teaches identifying locations within the executing game where ds may be rendered and causing insertion of the advertisement into the locations for display to a player playing a video game (see [0011]-[0014], wherein the location are selected as the gender of the avatar, age, aggressiveness, etc., to select ads (see [0016], [0036]). It would have been obvious to one of 
Claim 22:
Weatherhead teaches a transmitter to transmit the neuro-response data to the processor (integrating an eye-tracking hardware for collecting tracking data and integrating the data into the analysis (see [0028], [0064], [0082]).

Claims 23, 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weatherhead (US 2007/0104369 A1) in view of Ellis et al. (US 2004/0015608 A1) further in view of Marci et al. (US 2008/0091512 A1).
Claims 23, 34:  
Weatherhead teaches the eye-tracker for TV program or video (see [0036]-[0040]), however failed to explicit teach a transmitter is integrated in a set top box. Marci teaches a transmitter integrated in a set top box (see Fig. 2A, [0073]). It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the transmitter in Weatherhead to a set top box, as in Marci in order to send back the eye-tracking data to a server (processor) who provides the media or advertisement through the same transmission network.
Claims 26-29, 35, 37-40:    
Weatherhead teaches wherein the sensor is a first sensor and the neuro-response data is first neuro-response data, further including a second sensor to obtain second neuro-response data from the first player, the processor to identify the candidate locations based on the first neuro-response data and the second neuro-response data; wherein the processor is to identify the . 

Claims 24, 25, 31, 32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weatherhead (US 2007/0104369 A1) in view of Ellis et al. (US 2004/0015608 A1) further in of DeVito (US 6,254,536 B1). 
Claims 24, 25, 31, 32 and 36:
    Weatherhead teaches wherein the sensor is an electrode, the neuro-response data includes electroencephalographic data (see [0063]-[0066]). Weatherhead failed to teach wherein the electroencephalographic data, the lull in the neuro-response data corresponds to an increase in activity in a first frequency band of the electroencephalographic data and a decrease in activity in a second frequency band of the electroencephalographic data, and the rise in the neuro-response data corresponds to a decrease in activity in the first frequency band and an increase in activity in the second frequency band. DeVito teaches the EEG signals which are representative of emotions or state of mind including different bands (see col. 10 line 47 to col. 11 line 50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to know that the EEG device in Weatherhead would include the different signals disclosed in DeVito, for analysis and measurements of the signals in order to determine the state of the brain activity. 

30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weatherhead (US 2007/0104369 A1) in view of Ellis et al. (US 2004/0015608 A1) further in of Official Notice.
Claim 30:
Weatherhead failed to teach further including a clock to synchronize the neuro-response data with a display that is to display the video game to the first player. However, Official Notice is taken that it is old and well known in the art of eye or brain action tracker devices to include a clock. It would have been obvious to one of ordinary skill in the art to know that the tracking devices in Weatherhead would include a clock in order to synchronize the neuro-response data with the clock used by the CPU. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688